Title: From Thomas Jefferson to Samuel Harrison Smith, 8 July 1801
From: Jefferson, Thomas
To: Smith, Samuel Harrison


               
                  July 8. 1801.
               
               Th: Jefferson supposes mr. Smith, in addition to the 10.17 D has omitted to charge him the price of the vol. of the Universal gazette for the last year. if he will be pleased to note it at the foot hereof, mr. Barnes will recieve this note as an order for the 10.17 D and that article in addition to it & will pay it.
            